 

Case 1:18-cV-00950-LO-.]FA Document 114 Filed 03/01/19 Pagelé;»ot;;¥%eLD#Z

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1([)) AND LOCAL
CRIi\/HNAL RULE 57.4
in Case Number 1;1s-cv-00950 , Case Name SOny MuSiC Ent'mt v- CO>< COmmC‘n
Party Represented by Applicant: F|aintiff$

 

To: The Honorable Judges of the United States District Court for the Eastern District of Virginia
PERSONAL STATEMENT

FULL NAME (no initials please) Kerrv Mallov MuStiCO

Bar Identification Number 982240/4190534/ State DC/NY D- MESS- #554599

F irm Name Oppenheim + Zebrak, LLP

Finn Phone # 202-480-2999 Direct Dial # 202-430_2174 FAX # 366_763_1673
E'Mail Addf€SS kerry@oandzlaw.com

Oft'ice Mailing Address 4530 Wisconsin Ave. NW. 5th Ff.. Washinuton. DC 20016

 

 

 

 

Name(s) of federal court(s) in Which I have been admitted US Crt of Appeals - 1st, Bth Cir.; US Dist. Cts ~ D.D.C, SDNY, EDNY
D. |Vlass.

l Certify that the rules of the federal Court in the district in Which l maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastern District of Virginia_

 

l have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.

l hereby certify that, within ninety (90) days before the submission of this application, l have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Crimjnal Procedure, and the Federal Rules of

Evidence is current.

I am am not X a full-time employee of the United States of America, and i

  

I, the undersigned do certify that I am a member cf the bar of this Court, not related to the applicant; that l know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that 1 have
examined the applicant’s personal statement I affum that ` er personal and professional character and standing are good, and
petition the court to admit the applicant pro hac vice.

//»=/

 

 

 

(Sl/gha@e) (Date)
Scott A. Zebrak 33729
(Typed or Printed Name) (VA Bar Number)
Court Use Only:
Clerk’s Fee Paid or Exemption Granted
The motion for admission is GRANTED or DENIED

 

 

(Judge’s Signature) (Date)

